DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Miyashita (US 2015/0355359) teaches a power-transmitter-unit (figure 2) comprising:
a power-transmitting-coil (103) for wirelessly providing power to a power-receiver-unit (in vehicle shown in figure 3), and a resonant-capacitor (106) connected to the power-transmitting-coil, such that together they define an LC circuit (103/106), wherein the LC circuit comprises a first-end and a second-end (across 103);
a power-stage (107/109) for selectively providing power to the LC circuit;
a controller (not shown but controlling 107/109) configured to define a power-transmission-mode of operation and a foreign-object-detection-mode of operation, wherein:
in the power-transmission-mode of operation:
the power-stage is configured to provide a potential-difference across the first-end and the second-end of the LC circuit (103/106);
in the foreign-object-detection-mode of operation:

the controller is configured to receive measured-signalling that is representative of an operating parameter of the power-transmitter-unit (para. [0035]);
wherein the controller is further configured to:
process the measured-signalling in order to provide an indication of whether or not a foreign object has been detected (para. [0035]).

Miyashita fails to teach “for a recuperation-time-interval, the power-stage is configured to provide a potential-difference across the first-end and the second-end of the LC circuit that has the opposite polarity to the current through the power-transmitting-coil”, as set forth in claim 1; and
“for a recuperation-time-interval, providing a potential-difference across the first-end and the second-end of the LC circuit that has the opposite polarity to the current through the power-transmitting-coil”, as set forth in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.